In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-431 CV

____________________


BRANDON LANARD MCDONALD, Appellant


V.


OFFICER F. COFFIN THREE, ET AL., Appellees




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-178,300




MEMORANDUM OPINION
 On October 16, 2008, we notified the parties that the notice of appeal did not appear
to have been timely filed.  The appellant filed a reply to our correspondence but failed to
establish that he invoked the jurisdiction of this Court in a timely manner.  The trial court
signed the judgment on April 8, 2008, and the appellate timetables were not extended by the
timely filing of post-judgment motions.  Notice of appeal was due to be filed on May 8, 2008. 
See Tex. R. App. P. 26.1.  Appellant filed notice of appeal on October 7, 2008, more than
thirty days from the date of judgment and outside the time for which we may grant an
extension of time to perfect appeal.  See Tex. R. App. P. 26.3.  This Court lacks jurisdiction
over this appeal. 
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.

								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered December 4, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.